STEAUP1, J.
(concurring.)
The court found and adjudged the plaintiff the owner of' the water. The judgment in such particular is not complained of by either party. The only complaint made is this:
The court, after so finding and adjudging, further adjudged that the plaintiff was required to use the water on a particular tract of land and could not divert and use it on-other land. When it was found and adjudged that the plaintiff was the owner' of the water, of which no- complaint is made, I think the proper disposition of the case is controlled by the principle that an owner of water may divert and use it for beneficial purposes on any lands desired. That principle the judgment violates. I therefore concur in the modification of the judgment.